 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON ALLEN DUQUE,                                   No. 2:21-cv-0523 JAM CKD P
12                        Plaintiff,
13            v.                                           ORDER
14    MANNY ALCAZAR, et al.,
15                        Defendants.
16

17           On May 11, 2021 the court recommended that this action be dismissed for plaintiff’s

18   failure to file a completed in forma pauperis application or pay the filing fee. Plaintiff has filed

19   objections to the court’s findings and recommendations. Good cause appearing, IT IS HEREBY

20   ORDERED that:

21           1. The court’s May 11, 2021 findings and recommendations are vacated; and

22           2. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in support

23   of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or the

24   /////

25   /////

26   /////

27   /////

28   /////
 1   required fees in the amount of $402.00; plaintiff’s failure to comply with this order will result in a

 2   recommendation that this action be dismissed.

 3   Dated: May 21, 2021
                                                         _____________________________________
 4
                                                         CAROLYN K. DELANEY
 5                                                       UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     duqu523.vfrs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
